FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant's election with traverse of Group I and Species B in the response filed 4 NOV 2021 is noted - see last office action.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.
Drawings
The replacement sheets of drawings filed 6 APR 2022 are approved.

Specification
The substitute specification filed 6 APR 2022 is approved for entry.
The substitute Abstract of the Disclosure is approved.
The title is acceptable.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Unamended claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 13, 14, 16, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5588745) in view of Campbell et al. (US 6935541 B1).
Tanaka et al. discloses a device for producing bone cement paste comprising a cartridge 100 with a cylindrical interior chamber for mixing components, whereby the cylindrical interior chamber of the cartridge is closed at 117 on a front side up to a delivery opening 145 for expelling the bone cement paste from the cylindrical interior chamber, a delivery plunger 106 or 106, 118 which is arranged in the cylindrical interior chamber of the cartridge and which is supported in a linearly movable manner in a direction of the delivery opening; cement powder 102 which is arranged in the cylindrical interior chamber of the cartridge between the delivery opening 145 and the delivery plunger 106; a monomer receptacle (the portion of 100 up to 101) with an interior chamber in which a monomer liquid container 116 containing the monomer liquid is contained, whereby in the monomer receptacle a conveying plunger 109 is arranged that is movable in the longitudinal direction of the monomer receptacle; a connection 110, 112-114 which connects the interior chamber of the monomer receptacle and the cylindrical interior chamber of the cartridge 100 which is permeable to the monomer liquid but impermeable to the cement powder, whereby the monomer liquid container 116 is arranged between the conveying plunger 109 and the connection.  
TANAKA et al. teaches that the cartridge 100 can be loaded into a dispensing gun (not shown but disclosed at col. 6, lines 52-56 and col. 14, lines 14-41) whereby the dispensing gun compresses the mixture prior to discharge and dispenses the cement mixture to a point of use at a rate desirable to the user but Tanaka et al. does not disclose the compressed gas connection.  
Campbell et al. discloses a dispensing gun for viscous substances/pastes including a cartridge 12 insertable into dispensing gun 10; the cartridge having a conveying plunger 20 and a paste substance therein 16; a compressed gas connection 44, 46, 47, 53, 54 which is directly connected or connected via a compressed gas line 50 in a pressure-tight manner with the interior chamber 24 of the receptacle at 17, whereby the conveying plunger 20 is arranged between the portion of the cartridge that houses the substance and the compressed gas connection or the compressed gas line 50.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the system of Tanaka et al. with the compressed gas connection arrangement of Campbell et al. for the purposes of facilitating a controllable pressurized discharge of a viscous substance contained in a cartridge to thereby discharge the viscous substances via the compressed gas connection at a desired dispensing rate instead of dispensing via a manual discharge (col. 5, line 52 - col. 7, line 4).  The discharge of the substances within the cartridge is accomplished via the plunger which is driven via the compressed gas connection rather than via a manual actuation of the plunger (col. 1, line 38 - col. 2, line 16).

Tanaka et al. as modified by Campbell et al. discloses:

Claim 2:  the conveying plunger 109 would be adapted to be pressed with a gas pressure from 44 (instead of a manually applied pressure) that is guided via the compressed gas connection 50 into the interior chamber 24 in the direction of the connection, and the monomer liquid container 116 is adapted to be opened by the movement of the conveying plunger 109 and the monomer liquid from the interior chamber of the monomer receptacle is adapted to be pressed through the connection 110, 112-114 into the interior chamber of the cartridge 100.

Claim 3:  the conveying plunger 109 has a lower portion impermeable to gases and is sealed in a gas-tight manner against the interior walls of the monomer receptacle with at least one circumferential seal 101.

Claim 4:  wherein the connection 110, 112-114 comprises at least one passage inside the delivery plunger 106 (between 113 and 114) whereby the at least one passage is permeable with regard to the monomer liquid and gases, and is impermeable with regard to the cement powder, and the surface of the delivery plunger 106 is impermeable with regard to the cement powder.

Claim 5:  wherein the monomer liquid container 116, containing the monomer liquid, is arranged between the conveying plunger 109 and the delivery plunger 106.

Claim 7:  wherein the device has a compressed gas cartridge 44 which is connected or adapted to be connect in a pressure-tight manner to the compressed gas connection, whereby the compressed gas cartridge is a CO2 cartridge (col. 2, lines 50-52).

Claim 8:  wherein the compressed gas connection comprises a valve 49.

Claim 9:  the device further has a container 48 for a compressed gas cartridge 44, whereby a compressed gas cartridge 44 inserted into the container 48 is adapted to be opened in the device by a movement of the compressed gas cartridge 44 against the compressed gas connection piece 53 such that the compressed gas flows out of the compressed gas cartridge into the compressed gas connection.

Claim 10:  wherein a discharge valve 49 is located in the compressed gas connection or in the compressed gas line.

Claim 13:  wherein an additive 105 conducting the monomer liquid is distributed in the cement powder.

Claim 14:  wherein the cylindrical interior chamber of the cartridge 100 and the interior chamber of the monomer receptacle form a shared cylindrical interior chamber and align with each other, so that the delivery plunger 106 is adapted to be driven forward with the conveying plunger 109 in the cylindrical interior chamber of the cartridge 100 and the delivery plunger 106 adapted to be pressed into the cylindrical interior chamber of the cartridge 100.

Claim 16:  wherein on the compressed gas connection or in the compressed gas line a closed overpressure valve 84 is arranged which is adapted to open the compressed gas connection or the compressed gas line to the environment when a threshold pressure is exceeded.

Claim 19:  wherein a rear side of the cartridge 100 is connected with a front side of the monomer receptacle at 101 such that the cylindrical interior chamber of the cartridge 100 aligns with the interior chamber of the monomer receptacle.

Claim 20:  wherein a ventilation opening 49 is provided in the compressed gas connection or in the monomer receptacle, whereby the ventilation opening 49 is adapted to be closed through a movement of the compressed gas connection (movement of 54) or through a movement of a container for a compressed gas cartridge.

Claim 21:  wherein, on a front side of the delivery plunger 106 facing towards the delivery opening 145, a hollow cylinder 103 is arranged, whereby the hollow cylinder is open on its front side facing towards the delivery opening and the hollow cylinder extends from the front side of the delivery plunger at least 3 mm into the cylindrical interior chamber of the cartridge 100.

Claim 22:  wherein the cement powder rests against the full surface of the front side of the delivery plunger at 118.

Claim 23:  wherein the cement powder completely fills out the cylindrical interior chamber of the cartridge 100 between the closed front side 117 and the delivery plunger 106, 118.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments filed 4 APR 2022 have been fully considered but they are not persuasive.  The remarks appear to rely deeply on the teachings of the patent to Kindt-Larsen, however, this reference is not relied upon for any rationale in the 103 rejection above.  After the involved discussion of Kindt-Larsen, Applicant concludes that Tanaka and Campbell are not combinable since Tanaka teaches away from the addition of a gas connection.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this instance, the examiner finds no explicit exclusion in Tanaka that prevents the addition of a compressed gas connection into the system of Tanaka (as taught by Campbell) to enable automatic dispensing of the mixture from the cartridge via pressurized gas as opposed to manually actuated and potentially fatiguing and sluggish and/or spasmodic dispensing.   Moreover, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." 

Moreover, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In this instance, the expected beneficial result is automatic dispensing of a mixture from a cartridge via pressurized gas as opposed to manually actuated and potentially fatiguing and slower dispensing.  See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.") - emphasis added.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             







3 May 2022